

113 S1786 IS: Sibling Connections Act
U.S. Senate
2013-12-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS1st SessionS. 1786IN THE SENATE OF THE UNITED STATESDecember 10, 2013Mr. Grassley (for himself and Mr. Kaine) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo encourage the placement of children in foster care with siblings.1.Short titleThis Act may be cited as the
		  Sibling Connections Act.2.Encouraging the placement of children in foster care with siblings(a)State plan amendment(1)Notification of parents of siblingsSection 471(a)(29) of the Social Security Act (42 U.S.C. 671(a)(29)) is amended by striking all adult grandparents and inserting the following relatives: all adult grandparents, all parents of a sibling of the child, where such parent has legal custody of such sibling,.(2)Sibling definedSection 475 of the Social Security Act (42 U.S.C. 675) is amended by adding at the end the following:(9)The term sibling means an individual who satisfies at least one of the following conditions with respect to a child:(A)The individual is considered by State law to be a sibling of the child.(B)The individual would have been considered a sibling of the child under State law but for a termination or other disruption of parental rights, such as the death of a parent..(b)Effective dates(1)In generalThe amendments made by this section  shall take effect on the date of enactment of this Act.(2)Delay permitted if State legislation requiredIn the case of a State plan approved under part E of title IV of the Social Security Act which the Secretary of Health and Human Services determines requires State legislation (other than legislation appropriating funds) in order for the plan to meet the additional requirements imposed by this Act, the State plan shall not be regarded as failing to comply with the requirements of such part solely on the basis of the failure of the plan to meet such additional requirements before the 1st day of the 1st calendar quarter beginning after the close of the 1st regular session of the State legislature that ends after the 1-year period beginning with the date of enactment of this Act. For purposes of the preceding sentence, in the case of a State that has a 2-year legislative session, each year of the session is deemed to be a separate regular session of the State legislature.